Citation Nr: 1215857	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-41 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic sinus disorder.  

2.  Entitlement to service connection for a bilateral ankle disability.  

3.  Entitlement to service connection for bilateral pes planus.  

4.  Entitlement to service connection for bilateral pinguecula.  

5.  Entitlement to service connection for bilateral hallux valgus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1980 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the RO which, in part, denied the benefits sought on appeal.  A hearing before the undersigned was held at the RO in September 2011.  

The issue of service connection for a chronic sinus disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  There is no objective or competent, credible evidence of an injury or disability of the Veteran's feet, toes or ankles in service, or any competent evidence of a causal connection between any current bilateral ankle strain, pes planus or hallux valgus and service.  

2.  The Veteran's bilateral pinguecula was not present in service or until more than one year of discharge from service, and there is no competent, credible evidence that any current pinguecula is related to service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have bilateral ankle strain due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  The Veteran does not have bilateral pes planus due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

3.  The Veteran does not have bilateral pinguecula due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

4.  The Veteran does not have bilateral hallux valgus due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February, March and December 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing before the undersigned at the RO in September 2011.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  


Factual Background & Analysis

The Veteran contends that he injured both ankles in service in the early 1980's when he slipped while descending a ladder aboard a ship.  He said that he was put on light duty for two weeks and was treated for chronic ankles problems periodically during the remainder of his military service.  (T p. 2-3).  The Veteran testified that his pes planus was first noted when he was treated for shin splints during physical readiness training in the late 1980's, and that he was told that he needed inserts for his fallen arches.  (T p. 8).  He testified that he was treated for bunions beginning in the early 1980's and was given gauze to put into his shoes to keep his toes from rubbing on the sides of his shoes.  (T p. 13).  The Veteran testified that he was treated for pterygia in service and was told that it would eventually turn into pinguecula.  (T p. 16-17).  In a letter received in August 2010, the Veteran asserted that he was treated for and diagnosed with bunions, pes planus and pinguecula in service.  He also asserted that some of his service treatment records (STRs) were missing and that he believed they may have been destroyed or tampered with by corpsmen that he, as an officer, may have disciplined during service.  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show, on the Veteran's claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Concerning the Veteran's contentions, while his is competent to provide evidence regarding his observations and experiences, any such assertions must be weighed against other evidence of record, including any inconsistent or contradictory statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  

In this regard, the Board notes that the Veteran's STRs are completely silent for any complaints, treatment, abnormalities or diagnosis for any ankle or foot problems, including bunions during his 25 years of military service.  While the Veteran was treated for bilateral leg pain (claudication) and shin splints on several occasions in 1989, there was not a single complaint or abnormal finding pertaining to his feet or ankles.  Furthermore, the Veteran specifically denied any history of foot problems, including bunions, swollen or painful joints, use of lifts or orthotics, or any lower extremity problems on numerous periodic examinations during service, including at the time of his retirement examination in September 2005.  

Similarly, while the STRs showed that the Veteran was examined by ophthalmology services for chronic eye problems on numerous occasions during service, (glaucoma for which he is service connected), there was not a single entry or diagnosis of pterygia or pinguecula on any of reports.  

The first evidence of bilateral pes planus and bilateral hallux valgus was noted as an incidental "other findings" on a VA QTC examination in November 2006.  Bilateral ankle strain, bilateral pes planus, and bilateral bunions were first diagnosed on a QTC examination in February 2007.  Similarly, the first diagnosis of bilateral pinguecula was on a QTC examination in January 2007.  

As to the Veteran's contentions that some of his STRs were missing and may have been destroyed by unidentified corpsmen, the Board notes that his STRs appear to be complete and show treatment for various maladies on numerous occasions throughout his entire military service from 1980 until his retirement in 2005.  That some corpsman would selectively remove only those records pertaining to his treatment for foot and ankle problems in the off chance that he might need these particular records at some future date is not believable.  Similarly, that the Veteran was diagnosed with and treated for chronic flat feet, ankle sprains and bunions in service, but that he would specifically deny any such problems on numerous periodic examinations, including at the time of his retirement examination in 2005 is likewise not believable.  

The Board notes that while the Veteran testified that he did not go on sick call as often as he should have for his foot and ankle problems because it was looked down upon by command and could negatively affected his career, he has not offered any explanation as to why he did not report these problems at the time of his retirement examination.  That he would report dental implants and acne, and even a history of gonorrhea that he had prior to service at the time of his service retirement examination in 2005, but specifically denied what he now claims to have been chronic foot and ankle problems is simply not believable.  

In this regard, the Board notes that the Veteran made no mention of any foot or ankle problems on his original application for VA compensation benefits received in January 2006, and did not assert a claim for pes planus or bunions until about a week after they were first noted as an incidental finding on a VA QTC examination in November 2006.  Likewise, the Veteran never mentioned any ankle problems until about a week after a February 2007 QTC examination noted incidental findings of bilateral ankle strain.  

It is also significant to note, that while the Veteran denied any injury or trauma to his ankles or feet in service when examined in February 2007, he subsequently reported that he sprained both ankles during physical readiness training (PRT).  (See NOD).  However, at the hearing, the Veteran testified that he sprained both ankles descending a ladder on a ship in the early 1980's.  He also testified that he had problems with his flat feet, bunions and shin splints during PRTs, but made no mention of any ankle sprains.  As noted above, the STRs showed that the Veteran was treated for leg pain (claudication) and shin splints on several occasions in 1989, but they do not show any complaints, treatment or abnormalities for any ankle or foot problems, including bunions or pes planus.  

In this case, the Board finds that the Veteran's recent assertions of chronic ankle and foot problems since service are inconsistent with his prior statements, and raises serious questions as to his ability to provide accurate and reliable information.  Contrary to his testimony, the STRs showed no complaints, treatment or pertinent abnormalities referable to any foot or ankle problems, including bunions or ankle strain, or any pinguecula in service or until more than a year after service.  With respect to pinguecula, the evidence of record includes numerous STRs and private ophthalmological examinations up until the time of service separation and failed to show any evidence of pinguecula in service or until more than a year after discharge from service.  

Given the foregoing, the Board concludes the most probative evidence shows no injury or disability of the ankles or feet, including bilateral pes planus, bilateral ankle strain, bilateral hallux valgus; or pinguecula, in service or until more than a year after service, and no competent, credible evidence relates any current disability to service.  Therefore, the Board finds that there is no basis for a favorable disposition of the Veteran's appeal.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for bilateral ankle strain is denied.  

Service connection for bilateral pes planus is denied.  

Service connection for bilateral pinguecula is denied.  

Service connection for bilateral hallux valgus is denied.  

REMAND

Concerning the claim for a chronic sinus disorder, the STRs showed that the Veteran was treated for upper respiratory and sinus problems on numerous occasions in service.  Although most of the Veteran's treatment appears to have been for upper respiratory infections, there was at least one assessment of allergic versus vasomotor rhinitis - an assessment of bronchitis was also noted on a couple of occasions.  The records also showed that the Veteran was prescribed allergy medications, including Flonase, Afrin nasal spray and Actifed on several occasions.  

Given these findings and the fact that the Veteran has never been examined by VA to determine the nature or etiology of his current symptoms, an examination is necessary to determine whether he has a disability at present which is related to service.  

Accordingly, the case is REMANDED for the following action:  

1.  With appropriate assistance from the Veteran, the AMC should attempt to obtain medical records from all healthcare providers who treated him for any sinus problems since his discharge from service in 2005.  All attempts to procure records should be documented in the file.  

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any identified sinus disorder.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and diagnostic studies should be accomplished.  The examiner should render an opinion as to whether it is at least as likely as not that any identified chronic sinus disorder is due to or otherwise related to the Veteran's in service complaints and symptoms.  

The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find a nexus to service as it is to find against it.  

3.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


